DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 06/22/2021 has been entered and fully considered.
Claim 1 has been amended.
Claims 2-16 have been newly added.
Claims 1-16 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. App. Ser. No. 
15/723,172, which was filed on October 3, 2017, now U.S. 10,821,463, which is a continuation- in-part of, and claims priority to, U.S. App. Ser. No. 14/491,780, which was filed on September 19, 2014, now U.S. 9,776,200.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3 and 5-15 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-4, 8, and 10-11 of Busby et al., U.S. Patent 9,776,200. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.	In view of the above, since the subject matters recited in the claims 1-3 and 5-15 of the instant application were fully disclosed in and covered by the claims 1-4, 8, and 10-11 of U.S. Patent 10,821,463, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 
Claims 1-3, 5-6, and 11-12 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1, 5, 11, and 14 of Busby et al., U.S. Patent 10,821,463. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.	In view of the above, since the subject matters recited in the claims 1-3, 5-6, and 11-12 of the instant application were fully disclosed in and covered by the claims 1, 5, 11, and 14 of U.S. Patent 10,821,463, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, and 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dahlstrom (USPGPub 2015/0274294) in view of Cofield (USPGPub 2002/0125016).	As per claim 1, Dahlstrom discloses an Unmanned Aerial Vehicle (UAV) (see at least Figure 1), comprising: 	a body (see at least Figure 1); 	a rotor connected to the body (see at least Figure 1; item 118), an operational configuration of the rotor responsive to a first control signal (see at least paragraph 0040; wherein command and control system 102 controls a plurality of rotors 118); 	a boom connected to the body (see at least paragraph 0044; wherein accessory 104 may be an appendage or other member attached or removably attachable to aerial vehicle 100); and 	a nozzle connected to a distal end of the boom (see at least paragraph 0044 wherein accessory 104 may be changed in order to adapt aerial vehicle 100 to specific uses. Accessory may comprise an accessory attachment point 106, such as a spray nozzle), an operational configuration of the nozzle responsive to a second control signal (see at least paragraph 0045; wherein mount 134 may comprise one or more motors or actuators controllable by command and control system in order to adjust the orientation of, extend, retract, rotate, or otherwise manipulate and position, for example, attached spray nozzle 106). Dahlstrom does not explicitly mention the rotor, boom, and nozzle arranged such that the nozzle is disposed further away from the body than the rotor. 	However Cofield does disclose:	the rotor, boom, and nozzle arranged such that the nozzle is disposed further away from the body than the rotor (see at least paragraph 0047; wherein the hose safety arm 12 contracts and extends into and away from the helicopter. The hose safety arm 12 is also used as a safety device. The hose safety arm 14 is used to keep the fire hose 14 away from the helicopter propellers. The hose safety arm 12 is made out of a solid material that would keep the fire hose 14 a safe distance away from the helicopter propeller in the event of an emergency maneuver). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cofield with the teachings as in Dahlstrom. The motivation for doing so would have been to provide an airborne fire suppression system that would eliminate the flight to a water source time; refill time and the flight back to the fire, see Cofield paragraph 0004.	As per claim 2, Dahlstrom discloses further comprising a sensor disposed on one selected from the group consisting of the body and the boom, the sensor configured to generate a detection signal associated with a distance between the sensor and a surface disposed proximate to the nozzle (see at least paragraph 0041; wherein command and control system 102 will detect the surface using sensors and pilot aerial vehicle to an attitude and position where spray nozzle 106 is an appropriate distance (e.g., three to six inches) from the surface being painted and normal to the surface).  	As per claim 4, Cofield discloses the nozzle and rotor disposed such that a first distance from a center of the body to a point where a liquid is dispelled from the nozzle is greater than a second distance from the center of the body to a radially outermost position of the rotor (see at least paragraph 0047; wherein the hose safety arm 12 contracts and extends into and away from the helicopter. The hose safety arm 12 is also used as a safety device. The hose safety arm 14 is used to keep the fire hose 14 away from the helicopter propellers. The hose safety arm 12 is made out of a solid material that would keep the fire hose 14 a safe distance away from the helicopter propeller in the event of an emergency maneuver).  	As per claim 5, Dahlstrom discloses an Unmanned Aerial Vehicle (UAV) (see at least Figure 1), comprising: 	a body (see at least Figure 1); 	a rotor connected to the body (see at least Figure 1; item 118), an operational configuration of the rotor responsive to a first control signal (see at least paragraph 0040; wherein command and control system 102 controls a plurality of rotors 118); 	a boom connected to the body (see at least paragraph 0044; wherein accessory 104 may be an appendage or other member attached or removably attachable to aerial vehicle 100); 	a nozzle connected to a distal end of the boom (see at least paragraph 0044 wherein accessory 104 may be changed in order to adapt aerial vehicle 100 to specific uses. Accessory may comprise an accessory attachment point 106, such as a spray nozzle), an operational configuration of the nozzle responsive to a second control signal (see at least paragraph 0045; wherein mount 134 may comprise one or more motors or actuators controllable by command and control system in order to adjust the orientation of, extend, retract, rotate, or otherwise manipulate and position, for example, attached spray nozzle 106). Dahlstrom does not explicitly mention the rotor, boom, and nozzle arranged such that the nozzle is disposed further away from the body than the rotor.  	However Cofield does disclose:	the rotor, boom, and nozzle arranged such that the nozzle is disposed further away from the body than the rotor (see at least paragraph 0047; wherein the hose safety arm 12 contracts and extends into and away from the helicopter. The hose safety arm 12 is also used as a safety device. The hose safety arm 14 is used to keep the fire hose 14 away from the helicopter propellers. The hose safety arm 12 is made out of a solid material that would keep the fire hose 14 a safe distance away from the helicopter propeller in the event of an emergency maneuver). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cofield with the teachings as in Dahlstrom. The motivation for doing so would have been to provide an airborne fire suppression system that would eliminate the flight to a water source time; refill time and the flight back to the fire, see Cofield paragraph 0004.	As per claim 11, Dahlstrom discloses an Unmanned Aerial Vehicle (UAV) (see at least Figure 1), comprising: 	a body (see at least Figure 1); 	a first rotor attached to the body, wherein the first rotor is arranged to rotate about a first axis (see at least Figure 1; item 118); 	a boom attached to the body and extending outwardly from the body (see at least paragraph 0044; wherein accessory 104 may be an appendage or other member attached or removably attachable to aerial vehicle 100); 	a nozzle connected to a distal end of the boom (see at least paragraph 0044 wherein accessory 104 may be changed in order to adapt aerial vehicle 100 to specific uses. Accessory may comprise an accessory attachment point 106, such as a spray nozzle) and configured to controllably apply a liquid to a surface disposed proximate to the nozzle (see at least paragraph 0041; wherein accessory 104 may comprise a spray nozzle 106 for applying paint 128 or another sprayable material). Dahlstrom does not explicitly mention wherein the first rotor, the boom, and the nozzle are arranged such that a point at which the liquid is dispelled from the nozzle is further away from a center of the body than the radially outermost extent of the first rotor as it rotates about the first axis.	However Cofield does disclose:	wherein the first rotor, the boom, and the nozzle are arranged such that a point at which the liquid is dispelled from the nozzle is further away from a center of the body than the radially outermost extent of the first rotor as it rotates about the first axis (see at least paragraph 0047; wherein the hose safety arm 12 contracts and extends into and away from the helicopter. The hose safety arm 12 is also used as a safety device. The hose safety arm 14 is used to keep the fire hose 14 away from the helicopter propellers. The hose safety arm 12 is made out of a solid material that would keep the fire hose 14 a safe distance away from the helicopter propeller in the event of an emergency maneuver).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cofield with the teachings as in Dahlstrom. The motivation for doing so would have been to provide an airborne fire suppression system that would eliminate the flight to a water source time; refill time and the flight back to the fire, see Cofield paragraph 0004.	As per claim 12, Dahlstrom discloses further comprising a sensor disposed on one selected from the group consisting of the body and the boom, the sensor configured to generate a detection signal associated with a distance between the sensor and the surface disposed proximate to the nozzle (see at least paragraph 0041; wherein command and control system 102 will detect the surface using sensors and pilot aerial vehicle to an attitude and position where spray nozzle 106 is an appropriate distance (e.g., three to six inches) from the surface being painted and normal to the surface). 	As per claim 13, Dahlstrom discloses further comprising a second rotor attached to the body, wherein the second rotor is arranged to rotate about a second axis that is substantially parallel to the first axis (see at least Figure 1).  	As per claim 14, Dahlstrom discloses wherein the first and second axes are substantially equidistant from the center of the body (see at least Figure 1).	As per claim 15, Dahlstrom discloses further comprising: a first arm connected to the body and extending outwardly from the body, the first rotor disposed at a distal end of the first arm; and a second arm connected to the body and extending outwardly from the body, the second rotor disposed at a distal end of the second arm (see at least Figure 1).  

Allowable Subject Matter
Claim(s) 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach further comprising a bumper disposed at the distal end of the boom.
Claim(s) 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach further comprising a bumper disposed at the distal end of the boom, the bumper preventing the nozzle from contacting the surface when the UAV is in flight.	Claims 7-10 are also objected to by virtue of their dependency.
Claim(s) 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach further comprising a bumper attached to the body, the bumper configured to prevent the nozzle from contacting the surface proximate to the nozzle while the UAV is in flight.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2014/0069666 – Provides fire suppression equipment, and more particularly to fire suppression systems configured for transport by a helicopter for use in aerial firefighting applications.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662